DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 02/22/22, with respect to claims 1-5, 7-19, 21-28, 31, and 32 have been fully considered and are persuasive.  The rejection of claims 1-5, 7-19, 21-28, 31, and 32 under 35 U.S.C. 112 1st paragraph have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1, 2, 5, 7, 8, 11, 12, 14-16, 19, 21, 22, 25, 26, 28, 31, and 32 under 35 U.S.C. 102(b) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Kawai et al. US 5,417,572 has been introduced to teach the newly claimed subject matter of claims 1 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
Claim 1, 2, 5, 7, 8, 11, 12, 14-16, 19, 21, 22, 25, 26, 28, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell, M M et al. “A new computer-assisted method for fabrication of crowns and fixed partial dentures.” Quintessence international (Berlin, Germany : 1985) vol. 26,11 (1995): 757-63 (“Russell”) in view of Kawai et al. US 5,417,572 (“Kawai”).
Russell discloses:
1.	A method for the fabrication of a dental prosthesis of at least one tooth to be fitted over a tooth preparation, comprising:
receiving input adjusting a marking of a finish line 
generating a virtual model of a dental prosthesis based on the virtual model of the patient's dentition and the marked finish line, the virtual model of the dental prosthesis having an inner surface for fitting over the tooth preparation in close engagement (e.g., Fig. 5); and

2.	The method of claim 1, further comprising generating instructions that instruct the fabrication machine to fabricate the physical model (e.g., pg. 760: “copy milling the titanium bar stock following the computer-generated design for the coping’s outer surface”).  
5.	The method of claim 1, wherein the fabrication machine is a CNC milling machine (e.g., pg. 760: “copy milling the titanium bar stock following the computer-generated design for the coping’s outer surface”).  
7.	The method of claim 1, wherein providing three-dimensional digital data includes scanning using an optical scanner (e.g., Fig. 2b).  
8.	The method of claim 7, wherein the scanner comprises a probe for determining a three-dimensional structure by confocal focusing of an array of light beams (e.g., Fig. 2b).  
11.	The method of claim 1, wherein the dental prosthesis is a crown prosthesis (e.g., Fig. 10).   
12.	The method of claim 1, wherein the dental prosthesis is a bridge prosthesis (e.g., Figs. 15a,15b).  
14.	The method of claim 1, wherein the virtual model of the prosthesis further comprises an external surface that is an occlusal facing surface of the prosthesis (e.g., Fig. 5).  
15.	A method for the fabrication of a dental prosthesis model shaped to be fitted over a prepared tooth, comprising:
receiving user input adjusting a marking of a finish line 
generating a virtual model of a dental prosthesis based on the three-dimensional data, the virtual model having an inner surface for fitting over a portion of the surface of the prepared tooth in close engagement (e.g., Fig. 5); and
outputting fabrication data based on the virtual model of the dental prosthesis for fabricating a physical model based on the virtual model (e.g., Fig. 6).	
16.	The method of claim 15, wherein the fabrication data includes instructions that instruct the fabrication machine to fabricate the physical model (e.g., pg. 760: “copy milling the titanium bar stock following the computer-generated design for the coping’s outer surface”).  
19.	The method of claim 15, wherein the fabrication machine is a CNC milling machine (e.g., pg. 760: “copy milling the titanium bar stock following the computer-generated design for the coping’s outer surface”).
21.	The method of claim 15, wherein the three-dimensional data representing a surface topology of a prepared tooth is generated based on scan data received by scanning using an optical scanner (e.g., Fig. 2b).  
22.	The method of claim 21, wherein the scanner comprises a probe for determining a three-dimensional structure by confocal focusing of an array of light beams (e.g., Fig. 2b).  

26.	The method of claim 15, wherein the dental prosthesis is a bridge prosthesis (e.g., Fig. 15a,15b).  
28.	The method of claim 15, wherein the virtual model of the prosthesis further comprises an external surface that is an occlusal facing surface (e.g., Fig. 5).
31.	The method of claim 1, further comprising: providing the three-dimensional virtual model of the patient's dentition, and wherein marking the finish line on the three-dimensional virtual model of the patient's dentition includes marking the finish line on the provided the three-dimensional virtual model of the patient's dentition (e.g., Fig. 3, Fig. 4, pg. 758: “Initially the operator ‘marks’ the finish line of the preparation in anticipation of manufacturing a precision coping to the exact margins needed. When completed the entire periphery is reviewed on the screen to verify the proper location of the finish line.”).  
32.	The method of claim 15, further comprising: providing the three-dimensional data of a virtual model representing a surface topology of a prepared tooth, and wherein marking the finish line on the three-dimensional data of a virtual model representing a surface topology of a prepared tooth includes marking the finish line on the provided three-dimensional data of a virtual model representing a surface topology of a prepared tooth (e.g., Fig. 3, Fig. 4, pg. 758: “Initially the operator ‘marks’ the finish line of the preparation in anticipation of manufacturing a precision coping to the exact margins needed. When completed the entire periphery is reviewed on the screen to verify the proper location of the finish line.”).


However, Russell does not explicitly disclose that the operator adjusts the marking of the finish line that was previously digitally marked, as recited in claims 1 and 15.
Kawai discloses receiving input adjusting a marking of a finish line previously digitally marked on the three-dimensional virtual model of a patient’s dentition that is displayed on a display (e.g., claims 1-4, col. 3 line 35 – col. 4 line 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Russell with Kawaii since Kawaii teaches that the original finish line may have been improperly marked and thus have to be corrected (e.g., col. 3 lines 52-56).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 3, 4, 10, 13, 17, 18, 24, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell as modified by Kawai as applied to claims 1 and 15 above, and further in view of Heitlinger et al. US 4,324,546 (“Heitlinger”).

Heitlinger (in combination with Russell and Kawai) discloses:
3.	The method of claim 2, wherein the physical model is a wax model (e.g., col. 6 lines 19-26, col. 7 lines 40-43).
4.	The method of claim 3, further comprising fabricating a dental prosthesis from the wax model (e.g., col. 6 lines 19-26, col. 7 lines 40-43).
10.	The method of claim 1, wherein the fabricating is carried out according to a lost wax process (e.g., col. 7 lines 34-39).  
13.	The method of claim 12, further comprising providing wax replicas of suitable connectors and/or one or more pontics (e.g., col. 3 lines 38-45).  
17.	The method of claim 15, wherein the physical model is a wax model (e.g., col. 6 lines 19-26, col. 7 lines 40-43).  
18.	The method of claim 17, further comprising fabricating a dental prosthesis from the wax model (e.g., col. 6 lines 19-26, col. 7 lines 40-43).
24.	The method of claim 15, wherein the fabricating is carried out according to a lost wax process (e.g., col. 7 lines 34-39).  
27.	The method of claim 15, further comprising providing wax replicas of suitable connectors and/or one or more pontics (e.g., col. 3 lines 38-45).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Russell and Kawai with Heitlinger in order to reduce wear and tear on milling machines by using a soft material such as wax.

Claims 9 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russell as modified by Kawai as applied to claims 7 and 21 above, in view of Van Der Zel US 5,266,030.
Russell as modified by Kawai does not explicitly disclose the features of claims 9 and 23.
Van Der Zel (in combination with Russell and Kawai) discloses:
9.	The method of claim 7, wherein the scanning is performed directly on an intraoral cavity comprising the preparation (e.g., col. 1 lines 30-38).  
23.	The method of claim 21, wherein the scanning is performed directly on an intraoral cavity comprising the preparation (e.g., col. 1 lines 30-38).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Russell and Kawai with Van Der Zel since Van Der Zel teaches that such a technique enables the preparation line to be unequivocally detected by a scanner and then input into computer memory by means of a mouse (e.g., col. 2 lines 65-68, col. 1 lines 45-65).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
03/21/22